*1307MEMORANDUM OF DECISION.
Plaintiffs, residents of an apartment complex in Presque Isle, appeal an order of the Superior Court (Aroostook County) affirming a decision of the Presque Isle Zoning Board of Appeals (“The Board”) granting Mitchell Trucking, Inc., a variance for a commercial garage on adjacent land. On appeal, plaintiffs contend that the Board’s finding of undue hardship is unsupported by substantial evidence in the record. Mitchell Trucking cross-appeals challenging plaintiffs’ standing to bring this appeal. We hold that plaintiffs have standing and further, that there is no evidence in the record to support a finding of undue hardship. See Leadbetter v. Ferris, 485 A.2d 225 (Me.1984).
The entry is:
Judgment vacated.
Remanded to the Superior Court with instructions to enter an order in favor of the plaintiffs and to vacate the order of the Presque Isle Zoning Board of Appeals granting the variance.
All concurring.